Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:  
Examiner has reviewed the previous Office action, applicant’s response after final filed December 31, 2020, and one Terminal Disclaimer now found acceptable and made of record.  Examiner has found that applicant’s sole accepted Terminal Disclaimer has rendered the single obviousness-type double patenting rejections moot.  Therefore, all rejections and objections of record have been withdrawn.  There remaining no recognized bases for objection to, or rejection of, the claims remaining of record, said claims have been found allowable as presently amended.  
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Papers related to this application may be submitted to Group 1600 via facsimile transmission(FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number for sending a FAX (unofficially) directly to Examiner's computer in Group 1600 is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached on 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be 571-272-1600.  
All Post-Allowance Correspondence concerning this application must be mailed to:  
BOX ISSUE FEE
COMMISSIONER FOR PATENTS
WASHINGTON, DC  20231
OR you can FAX them to the Office of Patent Publications at 571-273-8300, in order to expedite the handling of such correspondence as amendments under 37 C.F.R. §1.312; Information Disclosure Statements (IDS’s), and formal drawings.  Sending Post-Allowance papers to Technology Center 1600 will only cause delays in matching papers with the case.  
For information concerning status of correspondence sent after receipt of the Notice of Allowance, please contact the Correspondence Branch at 571-272-4200.  The Notice of Allowance also has an insert containing contact information of other items, including Issue Fees, receipt of formal drawings, and the status of the application.  
LECrane:lec
03/04/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600